DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections 
The 35 U.S.C. §102/103 rejection of claims 1-5 as over Tamoto et al. (US 2018/0264720), made of record in the office action mailed on 08/24/2022 have been withdrawn due to Applicant’s amendment in the response filed on 10/24/2022.
 The 35 U.S.C. §102/103 rejection of claims 1-5 as over Saito et al. (US 2018/0022024), made of record in the office action mailed on 08/24/2022 have been withdrawn due to Applicant’s amendment in the response filed on 10/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 14, which recites, “fluidizer is present in an amount in a range of 0.01 percent by mass to 0.05” fails to derive support in the originally filed specification. Applicant points out to examples for the support, however Example is for only at 0.01 and 0.05 so there is no support for the entire range. Thus, claim 14 lacks written description requirement. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Saito et al. (US 2018/0022024) in view of Kamoda et al. (US 2018/0147780). 
Regarding claims 1-5, 14-15 Saito discloses a polybutylene terephthalate (PBT) resin (NOVODURAN 5020) which was subjected to frost shattering at -200C to obtain a resin powder for solid freeform fabrication having a particle diameter of from 5-100 microns (para 0170). The resin powder for solid freeform fabrication may furthermore optionally include, flowability increasing agent (fluidizer), toughening agent, antioxidant, and flame retardant. (para 0077). The proportion of the fluidizer is suitable when sufficient to cover the surface of particles and it is preferably from 0.05 to 10 percent by mass (para 0090). Specific examples of the fluidizer include, but are not limited to, alumina, talc, glass-like silica, titania, hydrated silica, silica having a surface modified with a silane-coupling agent, and magnesium silicate (para 0092). The form of the resin particle constituting the powder has no particular limit. Preferably, it is a pillar-like form (para 0050), which encompasses irregular shape particle and also it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the resin powder in a spherical shape motivated for the end use application and improve powder flowability. 
As Saito discloses PBT resin which was subjected to frost shattering at -200 C having a particle diameter identical to the one used by the Applicant in their inventive example, it therefore would be obvious that resin powder would intrinsically have a flow velocity index and shearing energy in the claimed range.
Alternatively, with respect to the limitation of resin particles having irregular or substantially spherical particles, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]. 
Regarding claim 6, Saito discloses average circularity of the resin powder for solid freeform fabrication is in the range of 0.83 or higher (para 0047). 
Regarding claim 7, Saito discloses resin powder for solid freeform fabrication has a 50 percent cumulative volume particle diameter of from 5 to 100 .mu.m and a ratio (Mv/Mn) of a volume average particle diameter (Mv) to the number average particle diameter (Mn) of 2.50 or less (abstract). 
Response to Arguments
Applicants arguments filed on 10/24/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788